
	
		I
		111th CONGRESS
		2d Session
		H. R. 4617
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2010
			Mr. Walz introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to require institutions to segregate funds received under the Troubled Asset
		  Relief Program and to amend the Federal Election Campaign Act of 1971 to
		  prohibit the use of any such funds for expenditures or electioneering
		  communications under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Separate Taxpayer Dollars from the Election Process Act of
			 2010.
		2.TARP assistance
			 segregation requirementTitle
			 I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.)
			 is amended by adding at the end the following new section:
			
				137.TARP assistance
				segregation requirement
					(a)In
				generalAny financial
				institution, other than a natural person, receiving Federal funds in connection
				with assistance received under this title shall—
						(1)if such funds are received before the date
				of the enactment of this section, transfer an amount equal to the total
				unexpended amount of such funds into a separate, segregated account from the
				other operating funds of the institution and maintain such funds in the
				segregated account until they are expended; and
						(2)if such funds are received on or after the
				date of the enactment of this section, deposit such funds in a separate,
				segregated account from the other operating funds of the institution and
				maintain such funds in the segregated account until they are expended.
						(b)Transition
				ruleFederal funds that are required to be segregated by reason
				of subsection (a)(1) shall be so segregated not later than the end of the
				30-day period beginning on the date of the enactment of this
				section.
					.
		3.Prohibiting Use
			 of Segregated Funds for Certain Campaign-Related DisbursementsTitle III of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 431 et seq.) is amended by inserting after section 316
			 the following new section:
			
				316A.Prohibiting
				Use of TARP Assistance for Expenditures or Electioneering
				CommunicationsNo person may
				use any Federal funds that are required to be segregated under section 137(a)
				of the Emergency Economic Stabilization Act of 2008 to make any expenditure or
				electioneering
				communication.
				.
		
